DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a device having each of the recited limitations.  While various cell display devices are known, including devices comprising electromagnets and rotating elements with raised portions, the specific configuration of structural elements as recited in claims 28, 37 and 44 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  In particular, the closest art is Peterson (US 6,734,785), which discloses an actuator mechanism 44 comprising an electromagnet 46 configured to rotate a positioning element 40 formed of a magnetic material, where the positioning element has a flat position and a raised portion such that rotation causes a tactile pin 42 to be correspondingly raised or lowered relative to the surface 24 of housing 22.  However, there is no suggestion to modify the teachings of Peterson such that the raised portion of rotating positioning element 40 itself extends from the surface of the housing.  With respect to claim 37, mechanical means for rotating an element configured to raise a separate tactile pin above a surface of a housing are known (see e.g. Ida, Tani and Tretiakoff), but the specific structural .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
February 7, 2022